In this defamation action, defendants met their burden of showing that defendant Perdue’s statements that plaintiff misrepresented his academic credentials in connection with his employment by defendant Presbytery were true (see Silverman v Clark, 35 AD3d 1, 12 [2006]). Plaintiff failed to raise a triable issue as to the falsity of the statements (see id. at 13).
Perdue’s statement to church staff and choir members that *318the “resulting lack of credibility and trust toward [plaintiff] caused by this matter has rippled through [the church and choir staff] and beyond” was made in the context of explaining why plaintiff had been terminated and was an expression of opinion, not fact (see Mann v Abel, 10 NY3d 271, 276 [2008]; Galasso v Saltzman, 42 AD3d 310, 311 [2007]).
We have considered plaintiffs remaining argument and find it unavailing. Concur—Andrias, J.P., Nardelli, Sweeny, DeGrasse and Freedman, JJ.